Citation Nr: 0528568	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-04 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to March 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Nashville, Tennessee, Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Associated with the claims folder are documents from the 
Social Security Administration (SSA).  The information 
provided is to the effect that the veteran had been entitled 
to receive Social Security disability benefit since February 
1985.  The RO should request from SSA, complete copies of any 
disability determinations made concerning the veteran and 
copies of the medical records that served as the basis for 
any such decisions.  Although any SSA decision would not be 
controlling, it is potentially pertinent to the veteran's 
appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992) (VA's duty to assist includes obtaining SSA decision 
and supporting medical records pertinent to VA claim), and 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot 
ignore SSA determination of disability but must provide 
reasons or bases regarding such determination).

Additionally, it appears that there are other reasons for 
remanding the case.  Also associated with the claims folder 
are medical records from the veteran's VA physician dated 
from March 2002 to September 2002, addressing the veteran's 
psychiatric treatment.  Curiously, there is no specific 
mention of these documents in any statement of the case or 
supplemental statement of the case.  38 C.F.R. § 19.37(a) 
(2005).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to afford him due 
process of law, the Board finds that further development with 
respect to the issue on appeal in this case is warranted.  

1.  Request, directly from the SSA, 
complete copies of any disability 
determination(s) it has made concerning 
the veteran and copies of the medical 
records that served as the basis for any 
such decision(s).  If the veteran's SSA 
award is not based on disability, 
information should be placed into the 
record to this effect.

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


